MAXAM CAPITAL MANAGEMENT LLC CODE OF ETHICS I.INTRODUCTION AND STANDARDS OF BUSINESS CONDUCT A.General Maxam Capital Management LLC (the “Company”) is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).In accordance with Rule 204A-1 of the Advisers Act, the Company has adopted this code of ethics (the “Code of Ethics” or the “Policy”) to prevent violations of federal securities laws. Moreover, this Policy is intended to help the Company personnel (“you”) understand the Company’s obligations as a registered investment adviser and to assist you in complying with these obligations. The Company expects all employees to act with honesty, integrity and professionalism and to adhere to federal securities laws. B.Standards of Business Conduct In general, investment advisers are fiduciaries with respect to their respective advisory clients.The Advisers Act is the federal statute governing most investment advisers and enhances the fiduciary nature of the relationships between investment advisers and their clients. Section 206(4) of the Advisers Act prohibits any investment adviser from engaging in any act, practice or course of business that is fraudulent, deceptive or manipulative.In particular, Section 206 of the Advisers Act makes it unlawful for any investment adviser and for you: • to employ any device, scheme, or artifice to defraud a client or prospective client; • to engage in any transaction, practice, or course of business which defrauds or deceives a client or prospective client; • knowingly to sell any security to or purchase any security from a client when acting as principal for his or her own account, or knowingly to effect a purchase or sale of a security for a client’s account when also acting as broker for the person on the other side of the transaction, without disclosing to the client in writing before the completion of the transaction the capacity in which the adviser is acting and obtaining the client’s consent to the transaction; and • to engage in fraudulent, deceptive or manipulative practices. As an investment adviser, the Company stands in a position of trust and confidence with respect to its clients.
